In this proceeding to discipline an attorney upon charges of professional misconduct, the respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. The respondent was admitted to the Bar by the Appellate Division, First Judicial Department, on March 12, 1956 under the name of Charles Taliaferro McKinney. Generally stated, the charges against him are as follows: after being retained in six separate legal matters and receiving fees in each matter ranging from $650 to $3,000, he neglected to proceed on behalf of his clients; failed to answer four inquiries of the Supervising Judge of the Criminal Court of the City of New York, Queens County, requesting an explanation for his failure to appear in court on four occasions; failed, on five separate occasions, to answer the inquiries of the petitioner regarding complaints made concerning him; failed to answer charges made against him by the petitioner; and failed to appear at a meeting of the petitioner’s subcommittee, although notified of that meeting by letter. The charges, if established, would require the respondent’s disbar*853ment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. The respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Rabin, JJ., concur.